Case: 14-20521    Document: 00513027660     Page: 1   Date Filed: 05/01/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 14-20521                   United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
In re: AMERIJET INTERNATIONAL, INCORPORATED,                         May 1, 2015
                                                                   Lyle W. Cayce
             Petitioner                                                 Clerk


Consolidated With 14-20522

AMERIJET INTERNATIONAL, INCORPORATED,

             Plaintiff - Appellant
v.

ZERO GRAVITY CORPORATION,

              Defendant - Appellee




                Appeals from the United States District Court
                     for the Southern District of Texas


Before STEWART, Chief Judge, and KING and ELROD, Circuit Judges.
PER CURIAM:
      Petitioner and Plaintiff-Appellant Amerijet International, Inc., appeals
the district court’s anti-suit injunction. Amerijet has also petitioned this court
for a writ of mandamus setting aside the district court’s order reopening this
case after the parties purportedly settled their dispute. Amerijet alleges that
the district court lacked subject matter jurisdiction as it erred in setting aside
Amerijet’s voluntary dismissal under Federal Rule of Civil Procedure
    Case: 14-20521      Document: 00513027660   Page: 2    Date Filed: 05/01/2015



                        No. 14-20521 cons/w No. 14-20522
41(a)(1)(A)(i).    We conclude that a pre-removal answer meeting the
requirements of state law suffices to preclude voluntary dismissal under that
rule. For the following reasons, we AFFIRM the injunction issued by the
district court and DENY the petition for a writ of mandamus.
                                          I.
      Zero Gravity Corp. owns a Boeing 727 aircraft that it uses to provide
parabolic flights that simulate a weightless environment.          Zero Gravity
provides such flights as part of its business both to members of the public, for
entertainment, and to NASA, for experiments in a weightless environment.
Amerijet International, Inc., is an airline company that operates specific
aircraft for specific types of flights.
      Zero Gravity and Amerijet entered into a contract under which Amerijet
operated the parabolic flights for Zero Gravity and provided maintenance
services (the “Management Services Agreement”).            Amerijet leased the
aircraft’s engines to Zero Gravity under a separate contract (the “Engine
Lease”). The Management Services Agreement stated that it would expire on
March 31, 2011, unless terminated earlier by either party on six months’
notice. The Management Services Agreement also provided: “[t]hereafter, the
term of this Agreement shall be extended on a month-to-month basis until
terminated by either party giving the other party thirty (30) days prior written
notice.” The Engine Lease expired on June 1, 2011. The parties continued
performing after the initial terms of both agreements had expired.
      On April 3, 2014, Amerijet sent Zero Gravity notice that it was
terminating the Management Services Agreement, effective May 4, 2014. On
April 7, 2014, Amerijet sent Zero Gravity a demand letter, insisting that
Amerijet sign a new Engine Lease or else Amerijet would take possession of
the engines on April 14, 2014. Zero Gravity declined.


                                          2
     Case: 14-20521       Document: 00513027660         Page: 3     Date Filed: 05/01/2015



                          No. 14-20521 cons/w No. 14-20522
       On April 14, 2014, Amerijet filed a petition and application for a
temporary restraining order, temporary injunction, and permanent injunction
in state district court in Texas. Amerijet’s petition claimed that, as the Engine
Lease had expired, it had the right to the immediate possession of the engines.
Amerijet’s petition also sought a declaratory judgment that it was entitled to
possession of the engines.          The Texas district court issued a temporary
restraining order the same day.
       Zero Gravity responded on April 17, 2014, by filing (also in state court) a
document entitled “ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER, AND TEMPORARY AND
PERMANENT INJUNCTION, AND MOTION TO DISSOLVE TEMPORARY
RESTRAINING ORDER OBTAINED BY AMERIJET INTERNATIONAL,
INC” (the “Filing”). 1 The Filing sets out facts regarding, inter alia, the parties,
proper venue, the Engine Lease and Management Services Agreement, and the
demand from Amerijet and Zero Gravity’s response. The Filing then requests
relief in the form of dissolution of Amerijet’s temporary restraining order, a
temporary restraining order and temporary and permanent injunctions
maintaining the status quo, and a declaratory judgment that “Zero Gravity is
in rightful possession of the Engines.” The filing was verified.
       On April 17, 2014, the Texas state court orally dissolved the temporary
restraining order. On April 19, 2014, the Texas state court issued an order
enjoining the parties from interfering with the engines so as to maintain the
status quo until the hearing scheduled for April 21, 2014. At that hearing, the
Texas state court confirmed the dissolution of the April 17, 2014, temporary




       1 “ORIGINAL VERIFIED PETITION AND” is struck out by hand on the document.
At a hearing before the district court, counsel for Zero Gravity stated that he had “shortened
[the caption] at the bench.”
                                              3
    Case: 14-20521     Document: 00513027660     Page: 4   Date Filed: 05/01/2015



                      No. 14-20521 cons/w No. 14-20522
restraining order and dissolved the April 19, 2014, sua sponte order based on
a joint motion by Amerijet and Zero Gravity.
      On May 6, 2014, Zero Gravity removed the case to the United States
District Court for the Southern District of Texas. The following day, Amerijet
filed a Rule 41(a) notice of voluntary dismissal without prejudice in the district
court. The notice stated that “Defendant has not answered or filed a motion
for summary judgment,” “[t]herefore, this action may be voluntarily dismissed
without prejudice under Rule 41(a)(1)(A)(i) upon the filing of this notice.”
      On May 9, the district court issued an order setting a conference with
the parties for May 12. At the May 12 hearing, Amerijet raised the Rule 41
dismissal, but the district court rejected Amerijet’s reliance on the purported
dismissal, citing the fact that the court still needed to dispose of the bond and
Zero Gravity’s pending “counterclaim.” After the hearing, the district court
issued a “Management Order,” stating that “[b]y May 13, 2014, Zero Gravity
Corporation must give Amerijet International Inc. and the court a two-page
narrative describing its damages,” relating to the release of the bond for the
temporary restraining order in state court. The court stated that Amerijet
would then have two days to respond to that narrative.
      Zero Gravity and Amerijet both submitted declarations contesting which
party should receive the cash bond Amerijet posted when it obtained the
temporary restraining order. Zero Gravity then filed an “Initial Conference
Supplement” with the district court, stating that, though Zero Gravity had
“advised the court that the matter was largely resolved” at the May 12
conference, Amerijet had recently advised Zero Gravity that it would not
release the aircraft maintenance logs to Zero Gravity due to an alleged FAA
audit, though Amerijet provided no correspondence with the FAA reflecting
such an audit. Zero Gravity stated that “[t]o change maintenance providers,
and continue to fly for NASA, Zero Gravity needs the logs immediately.” As
                                        4
    Case: 14-20521     Document: 00513027660     Page: 5   Date Filed: 05/01/2015



                      No. 14-20521 cons/w No. 14-20522
such, Zero Gravity requested an additional conference with the district court
and requested “that this matter not be closed until this issue is resolved, either
by conference or counterclaim.”     Shortly thereafter, Zero Gravity filed an
“Initial Conference Second Supplement,” advising the court that “[s]hortly
after the previous request for a conference, [Amerijet] informed Zero Gravity
that it would transfer the aircraft maintenance records” and withdrawing the
request for a conference. Amerijet then filed a document advising the court
that the engines had been returned and the maintenance records transferred.
The document also stated that “Zero G[ravity] has reviewed the records and
signed a written acknowledgment that all records required by [federal
regulations] have been received, reviewed and accepted, and have been found
to be complete.”
      On June 4, 2014, the district court issued a “Final Dismissal.” The Final
Dismissal stated: “Having been advised that a settlement has been reached,
the court dismisses this case with prejudice.”       The Final Dismissal also
released the bond to Amerijet and advised that “[i]n the future, [Amerijet] will
be more cautious about demanding emergency relief.” The Final Dismissal
then stated: “This court retains jurisdiction to enforce the settlement.”
      After the Final Dismissal, Zero Gravity filed a “Motion to Enforce
Obligations and Representations,” alleging that important maintenance
records had not yet been returned to Zero Gravity, contrary to Amerijet’s
representations to the court and obligations under the parties’ settlement. The
district court scheduled a hearing on the motion. Prior to the hearing, Amerijet
filed a response in opposition to the motion to enforce, denying that
maintenance records had been withheld and stating that Amerijet intended to
raise “the issue of additional claims against Zero Gravity” at the hearing. At
the hearing on June 27, the parties discussed with the court the status of the
maintenance reports, as well as a claim by Amerijet that Zero Gravity was
                                        5
      Case: 14-20521   Document: 00513027660     Page: 6   Date Filed: 05/01/2015



                       No. 14-20521 cons/w No. 14-20522
retaining custody of spare parts that belonged to Amerijet. Amerijet also
briefly mentioned that Zero Gravity still owed it $160,000.00 and alleged
concerns that two pilots hired from Amerijet by Zero Gravity would disclose
Amerijet trade secrets. The district court entered an order after the hearing
outlining Amerijet’s obligation to deliver the maintenance records to Zero
Gravity. The order also required the parties to submit status reports by July
10.
       Amerijet’s status report recounted its production of maintenance records
to Zero Gravity, discussed an issue with the return of Amerijet’s manuals, and
asserted that $127,435.66 was still owed by Zero Gravity to Amerijet.
Amerijet’s status report also alleged a dispute over ownership of some of the
spare parts that were discussed at the June 27 hearing. Zero Gravity’s status
report addressed and contested the same issues. The district court ordered a
status conference.
       At the status conference, the court resolved the issue of the remaining
spare parts. Zero Gravity then informed the court that Amerijet had just sued
Zero Gravity in federal court in Florida. After the hearing, the district court
issued an order reopening the case, which stated that although the case was
closed “after the parties settled the dispute,” “[t]he court retained jurisdiction
to enforce the settlement” and “[t]he case was reopened by the parties when
[Zero Gravity] moved to enforce the terms of the settlement.” The order also
stated, “[i]n conjunction with enforcing the terms of the settlement, [Amerijet]
asked the court to grant it affirmative relief, including the return of its
manuals, parts, tools, and money – money several times.” The same day, the
court issued an order to show cause directing Amerijet to “appear and explain
why it should not be enjoined from asserting compulsory counterclaims in the
United States District Court for the Southern District of Florida.”


                                        6
    Case: 14-20521     Document: 00513027660     Page: 7     Date Filed: 05/01/2015



                      No. 14-20521 cons/w No. 14-20522
      At the show cause hearing, the district court and the parties discussed
the status of Amerijet’s flight manuals, the spare parts, and the money
Amerijet claimed Zero Gravity owed, and then turned to the Florida lawsuit.
The court observed that the claims in the Florida lawsuit involved a breach of
the Management Services Agreement and stated that the Texas claims arose
out of the related Engine Lease. The district court also observed that Amerijet
had raised the issue of the money it claimed to be owed on multiple occasions.
The district court then stated once again that Amerijet’s voluntary dismissal
was “ineffectual because of the counterclaim.” After the show cause hearing,
the district court issued an order enjoining Amerijet from suing “in Florida or
elsewhere based on the same transaction.” R. 436. The order stated that
Amerijet’s “claims to parts, money, and intellectual property arise under the
same nucleus of fact as its claims to the engines – the bailment – and were
argued here.”
      Amerijet then filed a petition for a writ of mandamus with this court.
The mandamus petition seeks vacatur of the district court’s order reopening
the case “and further directing the district court to relinquish and terminate
any further exercise of power or dominion over that closed action for want of
subject matter jurisdiction.” The mandamus petition is premised on Amerijet’s
purported Rule 41(a)(1)(A)(i) voluntary dismissal.         Amerijet then filed an
interlocutory appeal of the district court’s order enjoining Amerijet from
prosecuting the Florida lawsuit. The two cases before this court have been
consolidated.
                                       II.
      A district court’s injunction of parallel federal court litigation under the
first-to-file rule is reviewed for abuse of discretion. See Mun. Energy Agency v.
Big Rivers Elec. Corp., 804 F.2d 338, 343 (5th Cir. 1986); see also Int’l Fidelity
Ins. Co. v. Sweet Little Mexico Corp., 665 F.3d 671, 677 (5th Cir. 2011). Yet to
                                        7
     Case: 14-20521        Document: 00513027660          Page: 8     Date Filed: 05/01/2015



                           No. 14-20521 cons/w No. 14-20522
the extent Amerijet’s challenge to the injunction is based on the effectiveness
of the Rule 41(a)(1)(A)(i) dismissal, that is an issue of law that we review de
novo. Bailey v. Shell W. E&P, Inc., 609 F.3d 710, 718 (5th Cir. 2010). This
court exercises “plenary, de novo review of a district court’s assumption of
subject matter jurisdiction.”         Adam Techs. Int’l S.A. v. Sutherland Global
Servs., Inc., 729 F.3d 443, 447 (5th Cir. 2013) (internal quotation marks
omitted). 2
                                              III.
       Federal Rule of Civil Procedure 41(a)(1)(A)(i) allows a plaintiff to
voluntarily dismiss an action without a court order by filing “a notice of
dismissal before the opposing party serves either an answer or a motion for
summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The notice of dismissal is
self-effectuating and terminates the case in and of itself; no order or other
action of the district court is required. Qureshi v. United States, 600 F.3d 523,
525 (5th Cir. 2010); Am. Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th Cir.
1963); 9 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure
§ 2363 (3d ed. 2014) (“Although Rule 5(a) requires that a notice of voluntary
dismissal be served on all other parties, the cases seem to make it clear that
the notice is effective at the moment it is filed with the clerk. It is merely a
notice and not a motion, although a notice in the form of a motion is sufficient.
No order of the court is required and the district judge may not impose




       2 As we reject Amerijet’s argument regarding the Rule 41(a)(1)(A)(i) dismissal on the
merits, we also deny its petition for a writ of mandamus. See Cheney v. U.S. District Court,
542 U.S. 367, 380–81 (2004) (stating that mandamus is only appropriate where (1) the
petitioner has “no other adequate means to attain the relief he desires,” (2) the petitioner’s
“right to issuance of the writ is clear and indisputable,” and (3) the court hearing the petition
is satisfied, in the exercise of its discretion, “that the writ is appropriate under the
circumstances” (internal quotation marks omitted)).
                                               8
     Case: 14-20521        Document: 00513027660          Page: 9     Date Filed: 05/01/2015



                           No. 14-20521 cons/w No. 14-20522
conditions.” (footnotes omitted)). As this court said of the notice of dismissal
in American Cyanamid Co. v. McGhee:
       That document itself closes the file. There is nothing the
       defendant can do to fan the ashes of that action into life and the
       court has no role to play. This is a matter of right running to the
       plaintiff and may not be extinguished or circumscribed by
       adversary or court. There is not even a perfunctory order of court
       closing the file. Its alpha and omega was the doing of the plaintiff
       alone.
317 F.2d at 297. Accordingly, the district court may not attach any conditions
to the dismissal. Williams v. Ezell, 531 F.2d 1261, 1264 (5th Cir. 1976). After
the notice of voluntary dismissal is filed, the district court loses jurisdiction
over the case. Qureshi, 600 F.3d at 525. 3
       Further, this court has determined that Rule 41(a)(1)(A)(i) “means
precisely what it says” by stating that only the filing of an answer or motion
for summary judgment terminates the plaintiff’s unilateral right to dismiss the
action by notice. Pilot Freight Carriers, Inc. v. Int’l Bhd. of Teamsters, 506 F.2d
914, 916 (5th Cir. 1975) (holding that a motion for a preliminary injunction
and a hearing on that motion were insufficient to prevent the plaintiff from
dismissing by notice); Carter v. United States, 547 F.2d 258, 259 (5th Cir. 1977)
(“Unless a defendant has filed an answer or summary judgment motion, the
governing provision is rule 41(a)(1).              Defendants who desire to prevent
plaintiffs from invoking their unfettered right to dismiss actions under rule
41(a)(1) may do so by taking the simple step of filing an answer.”). As such,
only an answer or a motion for summary judgment will suffice to preclude a
plaintiff from dismissing under Rule 41(a)(1)(A)(i). See Pilot Freight, 506 F.2d
3 That said, “[t]hat the court loses jurisdiction over the litigation does not, however,
deprive the district court of its inherent supervisory powers.” Id. After dismissal, the district
court may impose Rule 11 sanctions, impose costs and attorney’s fees, and undertake
contempt proceedings. Id.
                                               9
   Case: 14-20521     Document: 00513027660      Page: 10    Date Filed: 05/01/2015



                       No. 14-20521 cons/w No. 14-20522
at 916. An argument that a filing short of an answer or a motion for summary
judgment joins the merits of the case, has consumed significant resources or
effort, or is sufficiently equivalent to a motion for summary judgment, will not
be heard. Williams, 531 F.2d at 1263 (“We specifically refused to interpret
Rule 41(a)(1) to preclude a voluntary dismissal ‘whenever the merits of the
controversy have been presented to the court in any manner.’” (quoting Pilot
Freight, 506 F.2d at 916)); Carter, 547 F.2d at 259 (“The defendants complain
that they expended considerable effort in preparing their motion to dismiss,
and they argue that their dismissal motion should therefore be treated as the
equivalent of an answer. . . . Rule 41, however, sanctions no such case-by-case
analysis of the amount of effort expended by defendants. Nor does the fact that
defendants had ‘joined issue’ on the merits affect plaintiff’s ability to dismiss
his suit. Unless a defendant has filed an answer or summary judgment motion,
the governing provision is rule 41(a)(1).”).
      This case is, as far as we can tell, unique among Rule 41(a)(1)(A)(i) cases,
as the relevant pleading was filed in state court prior to removal.             As a
preliminary matter, we therefore must determine what Rule 41(a)(1)(A)(i)
means by “an answer” with regard to pre-removal pleadings, i.e., whether an
answer sufficient under state law precludes voluntary dismissal or whether
the pre-removal pleading must meet the requirements for an answer under the
Federal Rules of Civil Procedure. We conclude that under Rule 41(a)(1)(A)(i)
an answer under state law is sufficient to preclude voluntary dismissal by
notice. One of the concerns underlying the cases applying Rule 41(a)(1)(A)(i)
is ease of administration:
      “Rule 41(a)(1) as it was drafted simplifies the court’s task by telling
      it whether a suit has reached the point of no return. If the
      defendant has served either an answer or a summary judgment
      motion it has; if the defendant has served neither, it has not. We


                                        10
   Case: 14-20521     Document: 00513027660     Page: 11    Date Filed: 05/01/2015



                      No. 14-20521 cons/w No. 14-20522
      are unwilling to upset the balance struck in Rule 41(a)(1) by
      adding some different test.”
Aero-Colours, Inc. v. Propst, 833 F.2d 51, 52 (5th Cir. 1987) (per curiam)
(quoting Winterland Concessions Co. v. Smith, 706 F.2d 793, 795 (7th Cir.
1983)); see also Exxon Corp. v. Md. Cas. Co., 599 F.2d 659, 662 (5th Cir. 1979)
(“This mechanical approach to the problem is consistent with the underlying
theme that the procedure imposed by the rule is simple and routine.”); cf. Pilot
Freight, 506 F.2d at 916 (“But more importantly in our view, the necessity of
deciding in every case ‘How much preparation is too much’? in itself
demonstrates the relative undesirability of the subjective approach endorsed
in Harvey as opposed to the objective standards embodied in the Rule.”). The
text of the Rule itself only requires service of “an answer,” and does not
explicitly require that, as here, a pre-removal answer comply with the
provisions of Rule 8. Imposing the requirements of the Federal Rules of Civil
Procedure on a pre-removal answer only for purposes of Rule 41 would be
anachronistic and would frustrate the expectations of the parties. See Fed. R.
Civ. P. 81(c)(2) (“After removal, repleading is unnecessary unless the court
orders it.”). Further, where a proper state-court answer has been filed prior to
removal, we fail to see how requiring the defendant to re-answer under the
requirements of Rule 8 in order to preclude voluntary dismissal would serve
any purpose underlying Rule 41. As such, a sufficient answer under state law
filed prior to removal is sufficient to preclude voluntary dismissal by notice.
      The question is, therefore, whether Zero Gravity’s state-court Filing
constitutes an answer under Texas law. We conclude that it does, albeit barely.
The Filing alleges facts that constitute defenses to Amerijet’s claims in its
petition and requests affirmative relief. See Tex. R. Civ. P. 45 (“Pleadings in
the district and county courts shall (a) be by petition and answer; (b) consist of
a statement in plain and concise language of the plaintiff’s cause of action or

                                       11
    Case: 14-20521    Document: 00513027660       Page: 12   Date Filed: 05/01/2015



                       No. 14-20521 cons/w No. 14-20522
the defendant’s grounds of defense.”); Tex. R. Civ. P. 85 (“The original answer
may consist of motions to transfer venue, pleas to the jurisdiction, in
abatement, or any other dilatory pleas; of special exceptions, of general denial,
and any defense by way of avoidance or estoppel, and it may present a cross-
action, which to that extent will place defendant in the attitude of a plaintiff.”).
Zero Gravity’s Filing alleges facts that it argues show that the parties’ course
of conduct regarding the Engine Lease forecloses Amerijet’s termination of the
Engine Lease absent “reasonable notice.”          The Filing also alleges facts
regarding the Management Services Agreement and argues that “allowing
Amerijet to seize the engines would deprive Zero Gravity of its rights under
the parties’ Management Services Agreement.” These allegations constitute
“a statement in plain and concise language of the . . . defendant’s grounds of
defense.” Tex. R. Civ. P. 45; see also id. (“All pleadings shall be construed so
as to do substantial justice.”); cf. Guadalupe Econ. Servs. Corp. v. Dehoyos, 183
S.W.3d 712, 716 (Tex. App.—Austin 2005, no pet.) (“A responsive pleading
should be liberally construed in the absence of special exceptions. However,
an answer must contain sufficient information to place in issue the claims
made in the suit.” (citation omitted)).         Further, the Filing asserts a
counterclaim seeking declaratory relief. See Tex. R. Civ. P. 85 (stating that a
counterclaim may be asserted in an answer). Additionally, the fact that the
Filing is not entitled “answer” is not controlling.      See Tex. R. Civ. P. 71.
Moreover, Texas cases liberally construe responsive filings as answers. See,
e.g., Smith v. Lippmann, 826 S.W.2d 137, 137 (Tex. 1992); Gales v. Denis, 260
S.W.3d 22, 29–30 (Tex. App.—Houston [1st Dist.] 2008, no pet.). While these
cases arise in the context of a pro se defendant seeking to avoid a default
judgment, Texas law provides no other guidance on the outer limits of what
constitutes an answer. Additionally, we note that Zero Gravity’s filing was
drafted in response to a temporary restraining order, a fast-paced context with
                                        12
    Case: 14-20521    Document: 00513027660      Page: 13    Date Filed: 05/01/2015



                       No. 14-20521 cons/w No. 14-20522
less of an emphasis on form. Given that Zero Gravity’s filing satisfies the
minimal characteristics of an answer under the Texas Rules of Civil Procedure,
and given that Texas requires pleadings to be liberally construed, we hold that
Amerijet’s Rule 41(a)(1)(A)(i) dismissal was ineffective, as it was not filed prior
to the filing of the defendant’s answer.
                                       IV.
      Alternatively, Amerijet contends that the district court lacked subject
matter jurisdiction to enforce the settlement agreement because the district
court did not incorporate the terms of the settlement agreement into the Final
Dismissal. This argument is meritless. The Final Dismissal expressly stated
“[t]his court retains jurisdiction to enforce the settlement.” That is sufficient
to provide subject matter jurisdiction to enforce the settlement agreement.
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994) (“The
situation would be quite different if the parties’ obligation to comply with the
terms of the settlement agreement had been made part of the order of
dismissal—either by separate provision (such as a provision ‘retaining
jurisdiction’ over the settlement agreement) or by incorporating the terms of the
settlement agreement in the order. In that event, a breach of the agreement
would be a violation of the order, and ancillary jurisdiction to enforce the
agreement would therefore exist.” (emphasis added)); see also Hospitality
House, Inc. v. Gilbert, 298 F.3d 424, 430 (5th Cir. 2002).
                                        V.
      Finally, Amerijet argues that the district court abused its discretion by
enjoining the Florida lawsuit. “District courts have discretion to enjoin the
filing of related lawsuits in other U.S. district courts.” Big Rivers, 804 F.2d at
343. “The Fifth Circuit adheres to the general rule that the court in which an
action is first filed is the appropriate court to determine whether subsequently
filed cases involving substantially similar issues should proceed.” Save Power
                                        13
   Case: 14-20521     Document: 00513027660     Page: 14    Date Filed: 05/01/2015



                      No. 14-20521 cons/w No. 14-20522
Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950 (5th Cir. 1997). Under this first-
to-file rule, the cases need not be identical; rather, “the crucial inquiry is one
of substantial overlap.” Int’l Fidelity, 665 F.3d at 678 (internal quotation
marks and brackets omitted). “The rule rests on principles of comity and sound
judicial administration” and the concern underlying the rule “manifestly is to
avoid the waste of duplication, to avoid rulings which may trench upon the
authority of sister courts, and to avoid piecemeal resolution of issues that call
for a uniform result.” Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599,
603 (5th Cir. 1999) (internal quotation marks omitted).
      Here, the district court did not err in enjoining the Florida lawsuit. The
Texas case was clearly the first-filed suit. Amerijet filed its petition in Texas
court on April 14, 2014, and the Florida complaint was not filed until July 28,
2014. Further, the cases substantially overlap. The Florida lawsuit expressly
seeks attorney’s fees and costs that Amerijet incurred in the Texas lawsuit. It
also seeks payment in quantum meruit for the period of time between the
termination of the agreed extension of the Engine Lease and Zero Gravity’s
return of the engines and the rental payment for the engines for May 2014.
Such payments appear to arise directly out of the parties’ agreement regarding
the engines that formed the “settlement” in the Texas case.          The Florida
lawsuit requests, inter alia, damages for breach of the Management Services
Agreement and the Engine Lease and asserts a conversion claim (and a civil
theft claim) for the manuals and spare parts retained by Zero Gravity. The
Texas case arose out of a dispute over a breach of the Engine Lease—Amerijet
claimed that it was entitled to immediate possession of the engines by virtue
of the Engine Lease’s expiration, and Zero Gravity claimed that the Engine
Lease had been implicitly renewed by the parties’ course of dealing. Further,
the parties both presented claims to—and obtained relief from—the district
court regarding Amerijet’s spare parts and the manuals in the hearings
                                       14
    Case: 14-20521         Document: 00513027660           Page: 15     Date Filed: 05/01/2015



                           No. 14-20521 cons/w No. 14-20522
relating to their settlement. As such, there is a substantial risk that rulings
in Florida—or Texas—would “trench upon the authority” of the other court and
could lead to “piecemeal resolution of issues that call for a uniform result.”
Cadle, 174 F.3d at 603. Amerijet contends that it cannot be enjoined from
proceeding in Florida because its claim for payments due under the contracts
had not arisen at the time it filed its complaint in Texas. But the cases
Amerijet cites as support indicate only that a claim will not be res judicata if
it could not have been brought at the time of the filing of the complaint in the
earlier lawsuit. See Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 328
(1955); Curtis v. Citibank, 226 F.3d 133, 139 (2d Cir. 2000). Neither case states
that a federal court may not enjoin a parallel action that asserts claims that
substantially overlap with claims pending before it where the second-filed suit
also asserts a new cause of action. Amerijet also argues that the district court
erred in enjoining the Florida lawsuit because of the forum selection clauses in
the Management Services Agreement and the Engine Lease. 4 Yet Amerijet
waived this argument by failing to make it before the district court. See
Crawford Prof’l Drugs, Inc. v. CVS Caremark Corp., 748 F.3d 249, 267 (5th Cir.
2014). 5    We therefore conclude that the district court did not abuse its
discretion by enjoining the Florida lawsuit.
                                               VI.
       For the foregoing reasons, the injunction issued by the district court is
AFFIRMED and the petition for a writ of mandamus is DENIED.



       4  The forum selection clause in the Management Services Agreement is non-exclusive.
The Engine Lease has an exclusive forum selection clause selecting Broward County, Florida.
        5 We further note that in support of its argument Amerijet only cites mere platitudes

about forum selection clauses being “presumptively valid” and about their enforcement
protecting the parties’ “legitimate expectations” and furthering “vital interests of the justice
system.” But Amerijet cites no authority to support its contention that a district court abuses
its discretion by enjoining parallel litigation under the first-filed rule due to a forum selection
clause where the party invoking the forum selection clause itself initiated the first-filed suit.
                                               15